The opinion of this Court was delivered by
Burnside, J.
Scott, a stone mason, the plaintiff below, filed a mechanic’s lien in the District Court against John Donahoo, owner, and John Maffit, contractor, for stone, and stone-work, and flooring boards,- &e., as per bill thereto annexed. The items were set out in the bill at various periods, from 17th May, 1847, to 25th August of that year—“Done and furnished and delivered by him, to and for the erection and construction of all those two certain brick houses, situated on Vine street, in the city of Pittsburgh, said two houses being contiguous, and connected together, and erected on lot No. 119, &c.,” describing the houses. His whole demand was $169.30, which he apportioned, $84.65 to each building. His lien and bill of items was signed “ Thomas Scott, by Thomas Mellon, his attorney.”.
On this lien two scire facias were issued, and they toere, ly consent, tried together. To these scire facias the sheriff returned, “ served by copy on John Donahoo, one of the defendants, and by putting up a copy on the front of the building, and nihil as to John Maffit, the other defendant.” Donahoo pleaded to issue, and the jury were sworn against him, and, after a trial before the President of the District Court, verdicts were rendered, in each case, for the plaintiff for $76.62, on which the Court entered judgments.
The defendant made several objections to the sufficiency of the lien filed, and presented the petition of Donahoo to have it stricken from the record; which the Court overruled, and he then made the same points on the trial. They are all assigned, as well as others, for error.
1. That the Court erred in directing the jury to be sworn against the defendant Donahoo, the defendant Maffit never having been summoned, and the judgment is erroneous.
The 17th section of the Act of 1836 provides “that the scire facias on mechanics’ lien shall be served in the same manner as a summons upon the party named, if he can be found within the county, and a copy thereof shall also be left with some person residing in the building, if occupied as a place of residence, but, if not occupied, it shall be the duty of the sheriff to affix a copy of such writ upon the door or other front part of such building:” Dunlop, 696. We *48think the sheriff did his duty, and that the Court did theirs in disregarding this objection.
2. The second error assigned has not been pressed: that it was not within the province of an. attorney at law to sign the claimant’s name to the statement. There is no substance in this alleged error. Scott has sanctioned and adopted the act of his attorney, and is entitled to the benefit of it by his writs of scire facias.
3 and 4. These are that the'lien does not set forth the time the work was done, or the materials furnished, or when the work was begun and finished. The items falling under this exception are these, viz., “June 30, 1847.—To building 63f- perches at $1.50, and materials, $95.50. July 29.—To 13 perches in cellar doors at $1.50, $19.50. June 30.—To 38 feet belt sills, &c., at 40 cents, $15.20.” The answer to all this is found in the Act of 1836, and in the statement and bill filed, and supported by numerous decisions: 12 S. & R. 187; 5 Rawle, 108; Shaw v. Barnes, 5 Barr, 20; 7 Barr, 394. The date is presumed to be the time the work was completed and the quantity ascertained.
It is objected that the Act of Assembly does not authorize the filing of a joint lien for work, and the apportionment of the same among several buildings. This practice has been long settled: Gorgas v. Douglass, 6 S. & R. 562; Pennock v. Hoover, 5 Rawle, 291; and again in Young v. Lyman, 9 Barr, 449. But it would seem that a dozen of decisions upon the same point, in a course of years, would not satisfy some members of the bar. I deem it a waste of time to wade through all the other points made. The lien and proceedings in this case are in conformity to the requisi • tions of the statute, and supported by the uniform decisions of this Court.
The judgments are affirmed.